Fourth Court of Appeals
                               San Antonio, Texas
                                     January 16, 2019

                                   No. 04-18-00515-CV

                   SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                 Appellant

                                            v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-16-139
                       Honorable Sandra L. Watts, Judge Presiding


                                     ORDER
    The appellant’s unopposed third motion for extension of time to file brief is hereby
GRANTED.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court